Morton J.
We understand the evidence that was objected to, but admitted, to mean that after the sale Bird was around the manufactory exercising acts of control. We also understand that after the purchase Estes went to Maine, where he resided, and stayed there. The fact, if it was a fact, that after the alleged sale Estes went away, and Bird was in possession, would be admissible on the general question whether the sale was in fraud of Bird’s creditors; Wheeler v. Train, 3 Pick. 255; Ingalls v. Herrick, 108 Mass. 351; and that would necessarily include the question of an intent on Bird’s part, as well as participation in the fraud on the part of Estes. We cannot say that the limitation by the court of the admissibility of the testimony to its competency, in connection with other evidence, of which that relating to the absence of Estes may have been a part, to show Bird’s intent, was erroneous. Ordinarily, in the absence of anything to the contrary, it is to be inferred without direct evidence that the owner of property knows who exercises control over it. The statement in the bill of exceptions that “ there was no evidence introduced or offered that Estes had any knowledge or information that said Bird was ever around said manufactory after he, said Estes, purchased said property,” we construe as meaning that no direct evidence was introduced or offered, and we do not understand that the natural inferences growing out of Estes’s ostensible ownership of the property are to be excluded. The case, therefore, does not fall *440within the rule which excludes evidence of the subsequent acts and declarations of a vendor to defeat the title of the vendee on the ground that the sale was a fraudulent one.
The entry which the clerk made upon the docket by direction of the judge who tried the case was in the nature of a memorandum of his decision upon the question which party was entitled to prevail, rather than of a final judgment; and it was competent for the court at a later stage, upon motion of the defendant, to order a return and to assess the damages. Whitwell v. Wells, 24 Pick. 25, 33. Simpson v. M'Farland, 18 Pick. 427, 431. Wheeler v. Train, 4 Pick. 168. Davis v. Harding, 3 Allen, 302. Fxoeptions overruled.